


110 HRES 1228 IH: Ensuring access to affordable and quality

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1228
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mrs. McMorris Rodgers
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Ensuring access to affordable and quality
		  health care without exacerbating the Federal budget or contributing to market
		  inflation while providing greater choices for consumers.
	
	
		Whereas the United States health care system is the most
			 advanced in the world, capable of providing miracle cures and the best possible
			 care;
		Whereas there are real challenges facing the current
			 health care system, and Congress continues to give top priority to increasing
			 access to affordable and quality health care and health insurance
			 coverage;
		Whereas the United States spends substantially more on
			 health care than other developed countries, with total health care spending
			 reaching $2,200,000,000,000 a year or close to $7,000 for each American;
		Whereas health care spending consumes about 17 percent of
			 the gross domestic product;
		Whereas there are approximately 47 million uninsured in
			 the United States;
		Whereas 18 to 35 year olds are the most underinsured
			 section of the population;
		Whereas more than half of the uninsured work for a small
			 business;
		Whereas every American should have health insurance
			 coverage and the freedom to choose and control it;
		Whereas Americans value choice and control over their
			 health care decisions and greater government involvement in their health sector
			 would lead to higher costs, fewer medical discoveries and treatments, delays in
			 access to care, and excessive and expensive increase in paperwork and
			 bureaucracy;
		Whereas Americans can improve quality and access in a way
			 that also reduces costs by bringing more competition and choice into their
			 health sector and by giving people tools and incentives to become partners in
			 managing their health spending and their health care; and
		Whereas Americans must begin to refocus their health
			 sector on encouraging wellness and prevention because health problems caught
			 early are far less expensive to care for and the treatment is far more
			 effective: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that in order to ensure access to affordable and quality health
			 care without exacerbating the Federal budget or contributing to market
			 inflation while providing greater choices for consumers, the following
			 principles for a market-based approach should be included in any health care
			 bill considered by the 110th Congress:
			(1)The ability to receive point-of-service
			 health care in preventative, emergency, and rehabilitative settings in rural
			 and urban areas. This must also advance critical health care training programs
			 to retain health care professionals and find a meaningful, long-term solution
			 for the sustainable growth rate formula that will accurately reimburse
			 physicians for the care they provide to Medicare beneficiaries.
			(2)Refundable tax credits for the purchase of
			 health insurance by low-income recipients combined with laws that allow for
			 association health plans and small business health plans. The cost of health
			 care is within the reach of families and individuals while reducing costs
			 without hurting the patient.
			(3)Medical liability reform to bring some
			 level of sanity to the excessive punitive damages that are driving up health
			 care costs to the benefit of the trial attorneys that are driving malpractice
			 costs to record levels, further raising health care costs.
			(4)Safe and effective health service with
			 measurable results through health information technology.
			(5)Build new incentives into health plans to
			 encourage wellness, prevention, and to provide incentives for people to make
			 smart choices involving their health, health care, and health insurance
			 coverage.
			(6)Give consumers the ability to choose the
			 best health care plan and options to meet their individual and family needs
			 through portable health insurance and Health Savings Accounts.
			
